Case 1:17-cv-01962-PAB-KMT Document 101 Filed 09/19/19 USDC Colorado Page 1 of 3




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLORADO

    Case No. 1:17-cv-01962 - PAB-KMT

    JOHN DOE,

           Plaintiff,

           v.

   UNIVERSITY OF DENVER; et al.

           Defendants.


                                        NOTICE OF APPEAL

          Plaintiff, John Doe, through his counsel, provides this Notice of Appeal to the United States

   Court of Appeals for the Tenth Circuit from the District Court of Colorado’s August 22, 2019

   Judgment [Dkt. 96] entered in favor of Defendants University of Denver, University of Denver

   Board of Trustees, Rebecca Chopp, individually and as agent for University of Denver, Kristin

   Olson, individually and as agent for University of Denver, Jean McAllister, individually and as

   agent for University of Denver, Siri Slater, individually and as agent for University of Denver, and

   Eric Butler, individually and as agent for University of Denver, against Plaintiff John Doe.

   Respectfully submitted on this 19th day of September 2019.

                                                 NESENOFF & MILTENBERG, LLP

                                                 By: /s/ Andrew T. Miltenberg
                                                 Andrew T. Miltenberg, Esq.
                                                 Stuart Bernstein, Esq.
                                                 Tara J. Davis, Esq.
                                                 363 Seventh Avenue, Fifth Floor
                                                 New York, New York 10001
                                                 (212) 736-4500
                                                 amiltenberg@nmllplaw.com
                                                 sbernstein@nmllplaw.com
                                                 tdavis@nmllplaw.com

                                                    1
Case 1:17-cv-01962-PAB-KMT Document 101 Filed 09/19/19 USDC Colorado Page 2 of 3




                                            -and-

                                     MICHAEL MIRABELLA, P.C.

                                     By: /s/ Michael J. Mirabella
                                     Michael J. Mirabella, Esq.
                                     Campbell Killen Brittan & Ray
                                     270 St. Paul Street, Suite 300
                                     Denver, Colorado 80206
                                     303-322-3400
                                     mmirabella@ckbrlaw.com

                                     Attorneys for Plaintiff John Doe




                                       2
Case 1:17-cv-01962-PAB-KMT Document 101 Filed 09/19/19 USDC Colorado Page 3 of 3




                                 CERTIFICATE OF SERVICE

        I hereby certify that on this 19th day of September 2019, I served the foregoing NOTICE
   OF APPEAL via ECF filing system to the following:

          CONSTANGY, BROOKS, SMITH &
          PROPHETE, LLP
          Jim Goh
          600 17th Street, Suite 2700S
          Denver, CO 80202
          jgoh@constangy.com

                                                    /s/ Andrew T. Miltenberg
                                                    Andrew T. Miltenberg, Esq.




                                                3
